NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



ZOILA G. LEON,                             )
                                           )
             Appellant,                    )
                                           )
v.                                         )         Case No. 2D19-2343
                                           )
CITIZENS PROPERTY INSURANCE                )
CORPORATION,                               )
                                           )
             Appellee.                     )
                                           )

Opinion filed September 2, 2020.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Highlands
County; David V. Ward, Judge.

David D. Gongora of Law Office of
David D. Gongora, P.A., Orlando, for
Appellant.

Mark D. Tinker of Cole, Scott & Kissane,
P.A., Tampa, for Appellee.


PER CURIAM.


             Affirmed. See Am. Ins. Co. of Fla. v. Gainey, 100 So. 3d 720 (Fla. 2d
DCA 2012).



SILBERMAN, MORRIS, and LUCAS, JJ., Concur.